DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, the use of the term ‘and/or’ renders the claim indefinite as to the exact limitations that are claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-17,20 is/are rejected under 35 U.S.C. 102a2 as being anticipated by ONO-2012/0190273.
ONO discloses claim 6. A chemical mechanical polishing system 10, comprising: a support 12 to hold a polishing pad 14; a carrier head 16 to hold a substrate against the polishing pad 14 during a polishing process;  an in-situ monitoring system (Abstract, [0010-0011],[0024] not shown [0047-torque current monitor, eddy sensor, optical sensor], configured to generate a signal that depends on an amount of material on the substrate (0047-film/material thickness of substrate ([0061], claim 7), this monitoring system detects thickness as material 907 is removed and therefore detects ‘underlying material’ 906 that underlies the material being removed and thus is ‘exposed’ [0061],claim 7, (Ono discloses layer 907 is copper and 906 a barrier layer); a temperature control system 34 to control a temperature of a component, the pad, via 22 during the polishing process; and a controller (not shown [0061] Claims 5-7) coupled to the in-situ monitoring system and the temperature control system, the controller configured to cause the temperature control system to vary the temperature of the pad via 22 during the polishing process in response to the signal [0061] claims 5,6,7, wherein the controller is configured to store data indicating a desired temperature of pad during the polishing process as a function of the signal, and the controller is configured to drive the temperature of the pad during the polishing process toward the desired temperature (Claims 5-7) and cause the temperature control system to drive the temperature of the component (pad) of the temperature control system such that the temperature of the surface of the substrate via the temperature of the pad is adjusted toward the desired temperature in response to the signal such that the desired temperature and the temperature of the surface of the substrate  vary according to the thickness of the layer (Abstract, [0061],claims 5-7).
.  
7. The system of claim 6, wherein the value of the signal is proportional to the thickness of the layer or the amount removed ([0061, claims 5-7).  
8. The system of claim 6, wherein the function comprises a continuous function that is continuous across changes in the thickness of the layer of the substrate or the amount removed (Cases 1-3, claims 5-7; can continuous or discontinuous within the first and second polishing step or between the two steps).  
9. The system of claim 6, wherein the controller is configured to cause the temperature control system to change the temperature of the pad during the polishing process in response to the value of the signal crossing a threshold ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  
10. The system of claim 9, wherein the value of the signal crossing the threshold indicates that a remaining thickness of the layer has fallen below a threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
11. The system of claim 10, wherein the controller is configured to reduce the temperature in response to the remaining thickness of the layer falling below the threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
12. The system of claim 11, wherein the controller is configured to reduce the temperature by at least 10 C.  [0076-discusses the pad temp set at 0° C, and if not cooled could rise to 70°C, therefore the temperature is controlled by cooling at least 10°C.]
13. The system of claim 10, wherein the controller is configured to increase the temperature in response to the remaining thickness of the layer falling below the threshold thickness ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
14. The system of claim 10, wherein the controller is configured to adjust the component/pad temperature by an amount sufficient to achieve a target polishing characteristic ([0061, claims 5-7) the recipe has stored information and controller changes the temperature based on film thickness which would include a stored value/threshold.)  .  
15. The system of claim 3, further comprising a sensor 32 to monitor the temperature of the component/pad during the polishing process, and wherein the controller receives a signal from the sensor, and wherein the controller comprises a closed-loop control of the temperature control system to drive a measured temperature from the sensor to the desired temperature ([0061], claims 5-7).  
16. The system of claim 1, wherein the in-situ monitoring system comprises an optical monitoring system, eddy current monitoring system, a friction sensor, a motor current or motor torque monitoring system or a temperature sensor [0047].  
17. A method of chemical mechanical polishing with apparatus 10, comprising: holding a substrate against a polishing pad 16; monitoring a thickness of material on the substrate with an in-situ monitoring system during a polishing process of the substrate and generating a signal that depends on the thickness/amount of material ([0061], claims 5-7); and causing a temperature control system 34 to vary a temperature of the polishing process in response to the signal ([0061],claims 5-7,11), further comprising storing data indicating a desired temperature of the component/pad during the polishing process as a function of the signal ([0061],claims 5-7), wherein the in-situ monitoring system is configured to generate a signal indicating exposure of an underlying layer of the substrate during the polishing process, and the function comprises a step that is discontinuous upon changes of exposure of the underlying layer of substrate ([0061, claims 5-7,11) and causing a temperature control system to vary a temperature of a component/pad of the temperature control system such that a temperature of a surface of  substrate is adjusted in response to the signal (Abstract,[0061],claims 5-7).
20. The system of claim 18, wherein the in-situ monitoring system is configured to generate a value representative of a thickness of a layer being polishing or an amount removed during the polishing process, and the function comprises a continuous function that is continuous across changes in the thickness of the layer or the amount removed ([0061], (Cases 1-3, claims 5-7; can continuous or discontinuous within the first and second polishing step or between the two steps).  

	PRIOR ART
The prior art not relied upon in the rejection is cited because the references show similar devices for controlling temperature during CMP.

Response to Arguments
Applicant's arguments filed 5-16-22 have been fully considered but they are not persuasive.
Ono discloses controlling temperature of the pad while polishing a wafer and controls the temperature based on thickness of 907 and exposure of 906 [0060-0061]. Applicant argues that Ono at [0061-0063] says the desired temperature is a fixed point and is not a continuous function which varies according to thickness of the layer.  However, it is clear from the specification that the temperature does vary with the thickness based on time. At [0062] the change with polishing time in thickness is monitored, wherein the polishing time can be determined from the polishing rate and the thickness of the film. Therefore, the polishing time is based on the thickness of the film. At [0063] states the software program does not make the PID-control temperature constant (emphasis added) but enables input of a target temperature which changes with time and that a linear relationship between time and temperature is achieved.  As stated above in [0062] the polishing time is a function of the film thickness, and in [0063] the temperature of the pad is a function (linear relationship) of polishing time, which, by definition of associative property, is a function of the film thickness.  Therefore, the desired temperature is a continuous function which varies according to thickness of film layer.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
May 26, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723